ALLOWANCE
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 19 January 2022 for the application filed 2 July 2020 which claims foreign priority to DE20 2019 103 637 filed 2 July 2019.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as agreed to by applicant’s representative during the interview conducted 2 February 2022 as follows: 
Claim 1. A cargo hold module for a passenger aircraft, with exterior dimensions that are adjusted to a respective cargo hold of the aircraft, the cargo hold module being secured in a predetermined position in a cargo hold of the aircraft, 
wherein the cargo hold module has an accessway, via which the cargo hold module can be accessed from a cabin of the aircraft, 
wherein the cargo hold module can be hooked up to onboard electrical systems of the aircraft for power, water and/or air supply, 
wherein the cargo hold module has a massage facility with at least one massage table for treating passengers or crew, and 
wherein the at least one massage table is accessible from at least one head and both 
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 19 January 2022, with respect to claims 1-4 and 6-10 have been fully considered and are persuasive in view of the amendments presented.  The previous rejections of claims 1-4 and 6-10 have been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record fails to disclose or teach “the cargo hold module being secured in a predetermined position in a cargo hold of the aircraft, wherein the cargo hold module has an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        2 February 2022